Citation Nr: 1725580	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-04 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine prior to January 17, 2015, and in excess of 30 percent thereafter.

2.  Entitlement to a disability rating in excess of 50 percent for migraine headaches.

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected disability.  

4. Entitlement to special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985, and again from June 1987 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2010 of a Department of Veterans Affairs (VA) Regional Office (RO), which increased the rating for migraine headaches to 30 percent and a assigned a 10 percent rating for the cervical spine disability, effective the date that the temporary total rating for surgical convalescence ended.  

In a rating decision in March 2012, the RO increased the Veteran's cervical spine disability rating to 20 percent with the same effective date.  Additionally, in a March 2015 rating decision, the RO again increased the Veteran's cervical disability rating to 30 percent with an effective date of January 2015.  In the same rating decision, the RO also increased the Veteran's disability rating for migraine headaches to 50 percent, effective April 2009.   

In March 2013, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  However, that VLJ is no longer employed by the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By an April 2017 letter, the Veteran was given the opportunity to request another Board hearing.  In May 2017, the Veteran responded that he did not want an additional hearing.  Therefore, the Board will adjudicate his claims.  

In February 2014, the Board remanded the Veteran's claims for further development.  That development was not completed in its entirety and the claims were again remanded for development in November 2014.  The requested development has been completed and the Veteran's claims are now before the Board.  


FINDINGS OF FACT

1.  Prior to January 17, 2015, the Veteran's forward flexion of the cervical spine does exceed 15 degrees but is not greater than 30 degrees, and the combined range of motion of the cervical spine does not exceed 170 degrees; unfavorable ankylosis of the entire cervical spine was not demonstrated by the medical evidence of record.   

2.  As of January 17, 2015, the Veteran's forward flexion of the cervical spine does not exceed 15 degrees; unfavorable ankylosis of the entire cervical spine is not demonstrated by the medical evidence of record.

3.  The Veteran has been assigned the maximum schedular evaluation available for migraine headaches. 

4.  The Veteran's service-connected migraine headaches alone have precluded him from securing or following a substantially gainful occupation.  

5. Separate from his service-connected migraine headaches, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  Prior to January 17, 2015, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the cervical spine were not met or approximated.  38 U.S.C.A. § 1155  (West 2014); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242 (2016).

2.  As of January 17, 2015, the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected degenerative disc disease of the cervical spine are not met or approximated.  38 U.S.C.A. § 1155  (West 2014); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for a disability rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016).  

4.  The criteria for a TDIU based on the Veteran's migraine headaches alone have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

5.  The criteria for special monthly compensation benefits at the housebound rate, have been met. 38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a February 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the March 2010, July 2010, April 2014, January 2015 VA examinations are adequate as they involved an evaluation of the Veteran, a review of the Veteran's claims file, and provide adequate discussions of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In November 2014 the Veteran's claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the Veteran's headache diary was to be associated with the claims file.  Additionally, the Veteran was to be scheduled for VA examinations regarding his migraine headaches and his cervical degenerative disc disease.  The Veteran's headache diary has been obtained by the VA and associated with claims file.  Further, the Veteran was underwent VA examinations regarding his migraines and degenerative disc disease of the cervical spine in January 2015.  The results of those examinations have been associated with the claims file.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

Entitlement to a Disability Rating in Excess of 20 Percent for Degenerative Disc Disease of the Cervical Spine, Prior to January 17, 2015.

Prior to January 17, 2015, the Veteran's cervical spine disability (cervical strain) was rated 20 percent disabling under Diagnostic Code 5242, which pertains to cervical strain, using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees less but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

The normal combined range of motion of the cervical spine is 340 degrees.  Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is from 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are from 0 to 80 degrees.  38 C.F.R. § 4.71a.  

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After review of the evidence, in consideration of the above criteria, the Board finds that the preponderance of the evidence is against a finding for a rating in excess of 20 percent for the Veteran's cervical spine disability.

A July 7, 2010 VA examination of the Veteran notes his cervical spine range of motion measurements showed flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 16 degrees, left lateral flexion to14 degrees, and right and left rotation to 16 degrees, with pain at the end points of the motions.  After repetitive use testing, there were no additional degrees of limitation.  The VA examiner also noted there was ankylosis of the cervical spine; however, the ankylosis was partial and not ankylosis of the entire cervical spine.  As noted above, a 30 percent disability rating is not warranted unless the probative medical evidence of record establishes forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has considered whether a disability rating higher than 20 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The July 2010 VA examiner indicated that there was objective evidence of pain after repetitive use; however, repetitive use did not lead to additional degrees of limitation.  Thus, any additional limitation due to pain did not more nearly approximate a finding of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  

At the July 2010 VA examination the Veteran did not indicate any bladder or bowel dysfunction associated with his cervical spine disability and none has been diagnosed.  In addition, the Veteran has already received separate disability ratings for cervical radiculopathy and neuralgia of the left upper extremity related to his degenerative disc disease of the cervical spine. 

In turn, the Board finds that the 20 percent rating prior to January 17, 2015 contemplated functional loss due to pain, excess fatigability, and less movement. There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.

Entitlement to a Disability Rating in Excess of 30 Percent for Degenerative Disc Disease of the Cervical Spine As of January 17, 2015.

As of January 17, 2015, the Veteran's cervical spine disability (cervical strain) has been rated 30 percent disabling under Diagnostic Code 5242, which pertains to cervical strain, using the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent is awarded for unfavorable ankylosis of the entire cervical spine. 

A review of the probative record of evidence does not establish that the Veteran experienced unfavorable ankylosis of the entire cervical spine.  Conversely, a January 17, 2015 VA examination of the Veteran's cervical spine specifically notes no ankylosis of the cervical spine.  Therefore, the Veteran's cervical spine disability does not meet the requirements for a 40 percent rating, and is more closely approximated by a 30 percent disability rating.  

As discussed above, a separate rating for neurological disability may be appropriate when symptoms manifest that are distinct from musculoskeletal disorder.  However, at the January 17,  2015 VA examination the Veteran did not indicate any bladder or bowel dysfunction associated with his cervical spine disability and none has been diagnosed.  In addition, the Veteran has already received separate disability ratings for cervical radiculopathy and neuralgia related to his degenerative disc disease of the cervical spine. 

The Board finds, as of January 17, 2015, the probative evidence of record does not establish that the Veteran's degenerative disc disease of the cervical spine manifested to the level necessary to support an increase to 40 percent disabling.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for an increased rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Entitlement to a Disability Rating in Excess of 50 Percent for Migraine Headaches

A March 2015 rating decision evaluated the Veteran's migraines as 50 percent disabling pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8100, effective April 7, 2009.  

Under this Diagnostic Code, 50 percent is the maximum schedular evaluation available for migraine headaches.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100. 
The Veteran's reported symptoms do not more closely resemble another disability that could provide the Veteran with a higher disability rating.  Therefore the Veteran is already in receipt of the maximum schedular evaluation, and no higher evaluation may be granted on a schedular basis. 

TDIU and Special Monthly Compensation

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board finds that entitlement to a TDIU has been raised by the record.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2) (2015).  

The record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As of April 7, 2009, the Veteran was service-connected for migraine headaches evaluated as 50 percent disabling, radiculopathy; left upper extremity evaluated as 10 percent disabling, degenerative disc disease; cervical spine evaluated as 10 percent disabling, and cervical radiculopathy and neuralgia evaluated as 20 percent disabling.  The Veteran's overall disability evaluation was 70 percent.  The Veteran is eligible to receive TDIU benefits on a schedular basis.  See 38 C.F.R. § 4.16 (a).  

The Veteran was subsequently also service-connected for depressive disorder, evaluated as 70 percent disabling, effective August 2014, and bilateral pes planus, 50 percent disabling, effective March 2016. These additional service-connected disabilities raised the Veteran's combined disability rating to 100 percent.  

The granting of a 100 percent disability rating does not, in and of itself, extinguish a claim for TDIU.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's migraine headache disability, in and of itself, rendered him unable to secure or follow a substantially gainful occupation.

In his March 2013 hearing, the Veteran testified that he was employed full time, but was struggling to maintain employment due to his service-connected migraines.  He stated that his migraine headaches routinely caused him to miss work, or be sent home early from work.  The Veteran explained that when he began experiencing a migraine at work he would need to stop working, cover his face, and sit down.  These migraines occurred once or twice a week, and would affect the Veteran from three to nine hours per occurrence.  The Veteran commented that his supervisor was also a veteran and would regularly cover for the Veteran when the Veteran was experiencing migraines.  The testimony notes that the Veteran was concerned about being able to keep his job after his supervisor retired.   Statements submitted by the Veteran's wife and the Veteran's employer discuss the Veteran being required to miss work regularly due to migraines.  The Veteran's employer stated,  "[I] cover his classes for him because he cannot perform his duties because of the migraines headaches.   In addition to being sent home he has missed a substantial amount days because he may not be able to come to work.  As it stands right now it appears very difficult for him to render his service as an Army Instructor." 

In January 2015, the Veteran completed a VA examination for his migraines and cervical degenerative disc disease.  Regarding the Veteran's migraines, the VA examiner noted the migraines caused the Veteran prolonged attacks of pain productive of severe economic inadaptability.  The VA examiner listed the Veteran's symptoms associated with the migraines as pulsating head pain, sensitivity to light, sensitivity to noise, and changes in vision.  The symptoms were described as lasting as long as two days at times.  The examiner further noted, "[The Veteran] had to resign from his job due to attendance from 3-4 attacks per month.  In his current condition his headaches affect his ability to seek gainful employment."  

The Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Based on the January 2015 VA migraine examination, and the Veteran's March 2013 testimony at his Board hearing, statements submitted by the Veteran's wife and employer, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU.  The overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected migraines alone preclude him from performing the physical and mental requirements of employment. 

Turning to the question of entitlement to SMC benefits, SMC at the housebound rate is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran does not contend, and the record does not reflect, that the Veteran is housebound in fact, implicating the second prong of the housebound criteria.  Accordingly, the Board shall narrow its analysis to the statutory housebound criteria.  

Under those criteria, subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

Although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  A TDIU based on a single disability alone, however, does not preclude the award of SMC benefits when the Veteran's remaining service-connected disabilities are collectively ratable at 60 percent or higher.  See Buie, 24 Vet. App. at 250.

With that framework in mind, the Board concludes that the Veteran meets the criteria for SMC benefits under 38 U.S.C.A. § 1114(s).  As a result of the Board's actions above, the Veteran has one service-connected disability (migraine headaches) that independently warrants a TDIU, satisfying the requirement for a single service-connected disability rated at 100 percent.  Id.  Additionally, the Veteran also has sufficient additional disability separate and distinct from his migraine headaches that are independently ratable at a combined 60 percent or greater.  As a result, SMC benefits under 38 U.S.C.A. § 1114(s) are warranted.  


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disk disorder, prior to January 17, 2015, is denied. 

Entitlement to a disability rating in excess of 30 percent for degenerative disk disorder, as of January 17, 2015, is denied.

Entitlement to a disability rating in excess of 50 percent for migraine headaches is denied.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to special monthly compensation benefits at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


